SMITH, P. J.
I concur in the conclusion of Justice COR-SON for the reason that the information only charges that the accused did “willfully and unlawfully obstruct Soren Johnson,” the officer. The statute uses the words “delay or 'obstruct,” and *406the words used or not synonymous. The defendant may 'have been guilty under the evidence of willfully and unlawfully delaying the officer in the discharge of his duties; but he is not charged by the information with “delaying” the officer. The charge is that the defendant did willfully and unlawfully obstruct the officer. The word “obstruct,” as used in these statutes, has a well-defined, legal meaning, and the acts of the accused, as disclosed by the evidence, fail to show that the accused either intended to obstruct or did obstruct the officer in the discharge of his duties, within the meaning of the word as used in the • statute.
WHITING and McCOY, JJ., dissent.